This was an action for an alleged balance due upon a promissory note, the trial resulting in a judgment for defendant, and from such judgment the plaintiff appeals.
The facts and propositions of law in this case are identical with those in Midland Elevator Co. v. Harrah, ante,143 P. 1168, and Midland Elevator Co. v. Harrah- Robb Grain Co., ante,143 P. 1168, and by stipulation of the parties the three causes are consolidated, the opinion in this cause to be the same as the opinion in Midland Elevator Co. v. Harrah, supra.
For the reasons given in the decision in that case, the judgment in this case should be reversed, and the cause remanded.
By the Court: It is so ordered. *Page 158